DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In sum, the arguments provided in the instant Response to Office Action of 11/01/2021 have been reviewed in depth and found unpersuasive for the reasons set forth below:
Independent Claim 1-Regarding independent claim 1, Applicant’s Representative contends that it is not reasonable to modify Wang with Sanford per the rejection, and that further there is no reason to modify Wang and the rejection of claim 1 is lacking in regard to the rationale for obviousness for the application of Sanford to Wang. 
As a preliminary matter with regard to the argument proffered by Applicant’s Representative, at page 9 of the instant Response, Applicant’s Representative seems to argue that Wang is designed for internet marketing, whereas in contrast at least claim 1 is directed to in-person display. However, in read in the context of the specification (see at least paragraph 0045), claim 1 is also directed to internet marketing, hence the image-capture device, not in-person display. That is both Wang and claim 1 are directed to remote viewing, for example over the internet.
Also at page 9 of the instant Response, Applicant’s Representative argues that modifying the placement plate of Wang with the angle of Sanford’s tray would render 
With regard to both contentions that no reason to modify Wang and the rejection of claim 1 is lacking in regard to the rationale for obviousness for the application of Sanford to Wang, first, as stated in the outstanding rejections, it is common as shown and taught by Sanford to have a display tray with an angle to provide better viewing. The reason for providing an angled surface on the plate of Wang is to provide a better viewing angle, because in certain applications an angled tray improves product view. 
And in regard to the contention that there would be no motivation to provide a viewing angle, this is rejected: the motivation for applying a viewing angle on a display tray is to 
Independent Claim 12-Regarding independent claim 12, Applicant’s Representative contends that modifying Wang with Sanford’s clear tray would render Wang unsatisfactory for use because the rotating mechanism of the plate would be revealed. 
First, clearly making it possible to see a mechanism does render a device unsatisfactory for use, for the functionality of the use is unimpaired. Indeed many devices are designed so that much of the mechanisms may be seen so that operation may be known and possible bindings that affect operation may be monitored for function. Also that the captured image may image some of the plate mechanism has no effect on clearly capturing a product image. 
Secondly, as currently recited, with regard to translucence, claim 12 merely requires a translucent product-display tray disposed within the product-demonstration space for displaying products. Thus as currently written, this is an expansive feature that does not necessarily require the plate of Wang to be translucent, but rather there merely be a product-display tray with translucence. That is to say, the tray of Sanford may be integrated into the plate of Wang to provide the recited translucent product-display tray.
 Still further, it is pointed out to Applicant’s Representative that rotating microwave plates are often translucent and have been for some time. The translucence of the microwave plate in no way affects the function of the plate rotation mechanism, so it is hard to understand how Applicant’s Representative comes to this contention.  
At page 10 of the instant Response, Applicant’s Representative further contends that no reason to modify Wang with a translucent tray as recited, asserting that just because translucent trays are well known for display, there is no motivation for using a translucent display for display. This reasoning is unpersuasive: because translucent trays are commonly known and used by those of skill in the art, those of skill in the art would have found use of a translucent tray for display obvious. 
As a corollary to the above argument Applicant’s Representative contests the characterization by the Examine that the translucence of the tray is an ornamental function, asserting that instead the translucent has mechanical function for light diffusion. However, the claim as drafted merely requires a translucent product-display tray, thus as recited translucent is not defined as having function and consequently is mere ornamentation.
Finally in regard to claim 12, at page 11 of the instant Response, Applicant’s Representative contends that the outstanding rejection did not provide an adequate rationale for applying the light-emissive panels of Streibig to Wang. First, as recited, light-emissive panels are expansive and could read on many types of illumination, and it is well-known to illuminate an interior to provide light for viewing, as noted in the outstanding rejection. Fundamentally the application of a lighting source to the claimed enclosure is well-known such as to be notoriously obvious, and the rationale that use of emissive light panels is well-known reflects this obviousness of illumination. 


Independent Claim 18-Regarding independent claim 18, Applicant’s Representative argues that Wang and Park fail to render obvious image framing for maximum product capture and that Park is nonanalgaous art to Wang and hence its application is improper. 
First turning to the argument that Park is nonanalgous art to Wang: this is rejected because both Wang and Park are directed to remote viewing of an interior space such that the principles of Park are on their face immediately usable with Wang. That is, since Wang is concerned with camera view of an object in an interior space, and Park is concerned with camera view of an object in an interior space, thus Park is analogous art to Wang and immediately pertinent as would be recognized by one of skill in the art. 
Finally with regard to the argument that Park and Wang fail to disclose framing to pre-defined extents based on the device type, this is also rejected as unpersuasive. As currently recited this feature is broad and requires a certain frame size of image is selected based on the device type. Thus, if a big device is placed in the housing, then a concordant framing is used. Thus this is merely sizing a frame to an object. Park teaches the same, (paragraph 0112) namely to capture a broad area with a maximal imaging angle or other position, (paragraph 0154) thereby teaching the framing should be concordant with the object imaged. 


Allowable Subject Matter
Claims 3-7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 211065883, the references hereinafter to Wang will be the attached English Translation, which corresponds neatly per paragraph to the published application, and published figures) in view of Sanford (US 2016/0073793) and Hacker (US 2020/0125888)

Regarding claim 1, Wang discloses a remote-demonstration unit, (paragraph 0002 in conjunction with paragraph 0006, internet demonstration device) comprising: a housing defining a product-demonstration space; (shown figure 1, paragraph 0006 housing 6 defines a product review space) a product-display tray disposed within the product-demonstration space relative to a bottom of the housing; (shown figure 1, paragraph 0024 product placement plate 2 supports product and is an elevated tray in demonstration space) a light system for illuminating the product-demonstration space; (shown figure 1, paragraph 0023 lights 11 provide a lighting system for illuminating product demonstration space) and an image-capture device coupled to the housing (shown figure 1, paragraph 0023 camera 10 coupled to housing via traversal rail 8) and having an image-capture lens directed toward the product-demonstration space. (shown figure 1, disclosed by necessity paragraph 0023; camera 10 is shown with a lens capturing interior demonstration space, paragraph 0023 by disclosing a camera monitoring the demonstration space necessarily requires a lens directed in the demonstration space to capture relevant images)
Wang fails to disclose the tray is at an oblique angle as recited, and wherein the product-display tray comprises product-support features for supporting products on the product-display tray in different spaced-apart layers.
However, Sanford teaches the tray is at an oblique angle as recited, (shown figure 2, tray 106 at oblique angle relative to a base) and wherein the product-display tray comprises product-support features for supporting products on the product-display tray. (paragraph 0066 screws, pins, adhesives and other mechanical couplings may be used to support product placement on tray)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Sanford to the demonstration/display tray of Wang, because it is well-known to angle trays to allow for good viewing of products, and that also mechanical means may be used to secure a device to a tray for view. Further, Sanford emphasizes its teachings facilitate demonstration of devices offered for sale, per the purpose of Wang. (paragraph 0008)
Finally, Hacker teaches supporting products on the product-display tray in different spaced-apart layers. (shown figure 4, tiers 34 on tray)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Hacker to the demonstration/display tray of Wang, because it is well known to display multiple products in spatially spaced layers. Further, Hacker stresses the use of its tiered shelves provides for displaying a limited stock of products for sale. (paragraph 0030)
Regarding claim 8, Wang fails to disclose the recited; however, Sanford teaches wherein the product-display tray comprises at least one concealed connector for providing power to a displayed product. (paragraphs 0083 and 0099, Abstract, power pogo pins couple to displayed product in power ports, thus concealing the pogo connector) It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide power for a demonstration product because it is well known that demonstrating electronic devices requires a power supply. 
Regarding claim 9, Wang fails to disclose the recited; however, Sanford teaches a second product-display tray configured to be disposed within the product-demonstration space, wherein the second product-display tray has product- support features in a different configuration from the first product-display tray, and wherein the first product-display tray is configured to be removed and replaced by the second product-display tray. (paragraph 0011 tray may be reconfigured, see figure 1 versus figure 7, functionally first and second display trays in different product-support configurations, the instant tray presuming removal and replacement for demonstration as needed) It would have been obvious to one of skill in the art before the effective filing date of the instant application to use different configurations of tray as needed in the demonstration space for the tray because Sanford teaches different trays/tray configurations for demonstration. (paragraph 0011)
Regarding claim 11, Wang fails to identically disclose the recited; however, both Wang and Hacker render obvious wherein the remote-demonstration unit is a desktop unit, with a footprint area of less than 4 square feet. For example, figures 1 and 2 of Wang in the context of the description provide for the demonstration device being cabinet-sized. Hacker also teaches the unit is cabinet-sized. As shown in figures 2 and 3, the demonstration cabinet is to be cabinet-sized to fit unobtrusively into an aircraft cabin. Further, courts have found that changes in size (per se) fail to provide nonobviousness. See MPEP 2144.04 IV. A. Changes in Size.
Regarding claim 27, Wang is regarded as inchoate with regard to the recited; however both Sanford and Hacker teach wherein the product-support features comprise a first support surface and a pedestal raised relative to the first support surface, the pedestal defining a second support surface. (Sanford, figure 7 pedestal 108 provides second support surface to support surface 104; Hacker, figure 4, pair of two shelves 34)
Same rationale for combining and motivation apply as for claim 1 above. 
Regarding claim 28, Wang discloses wherein the housing defines an opening through which a user can reach to manipulate a product on the product-display tray during a remote-demonstration session. (Figure 2, doors 16 provide an opening into the housing into which the user can reach to access a product for manipulation)
Wang is regarded as inchoate with regard to wherein the product-display tray is stationary and angled toward the opening.
However Sanford teaches wherein the product-display tray is stationary and angled toward the opening. (angled and stationary tray shown figure 1, when applied to Wang, the angled tray may be applied to the turn table of Wang, or may substituted)
Same rationale for combining and motivation apply as for claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sanford and Hacker, in still further view of Pajic (US 2020/0039446).

Regarding claim 2, Wang, Sanford and Hacker fails to disclose the recited recess features; however, Pajic teaches a support tray has recesses for supporting electronic devices, (paragraphs 0065/0068) thus teaching wherein the product-support features comprise a recess for supporting a first type of product. Sanford teaches support/securing pins/screws for a device on a tray, (paragraph 0066) Thus combined with Pajic teaching wherein the product-support features comprise a support peg disposed within the recess, for supporting a second type of product over the recess. (support peg may be for the second type of device)
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to support products in recesses to supplement the other mechanical support mechanisms of Sanford because such is well known and commonly used for holding devices.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sanford and Hacker, in yet further view of Streibig (US 9,635,305).

While Wang discloses a light system interior to the product demonstration area for illumination of the same, (figure 1, illumination system 11) Wang fails to disclose wherein the light system comprises light-emissive panels disposed at the sides of and beneath the product-display tray, wherein light produced by the light-emissive panels passes through, is diffused by, and illuminates the product-display tray. Further, it should be noted that Sanford teaches the display tray may be clear. (paragraph 0080)
Streibig teaches to use light emissive panels for illumination of a product demonstration space, (column 5, lines 25-35) thereby when applied to Wang teaching wherein the light system comprises light- emissive panels disposed at the sides of the product-display tray, wherein light produced by the light-emissive panels passes through, is diffused by, and illuminates the product-display tray, because Wang discloses side illumination for the emissive panels, and since the tray is clear per Sanford, light produced by the light-emissive panels passes through, is diffused by, and illuminates the product-display tray. Streibig further teaches the light emissive panels may be located at different positions, such as bottom and floor. (column 5, lines 45-50)
Thereby teaching light- emissive panels disposed beneath the product-display tray of Wang. Further courts have found duplication or rearrangement of parts, here the light panels, fail to provide nonobviousness. See MPEP 2144.04 VI. B., C.
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to use light panels for the illumination system of Wang as taught by Streibig because it is well known to use light panels for interior illumination. 

Claims 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sanford, in yet further view of Streibig.

Regarding claim 12, Wang discloses a remote-demonstration unit, (paragraph 0002 in conjunction with paragraph 0006, internet demonstration device) comprising: a housing defining a product-demonstration space; (shown figure 1, paragraph 0006 housing 6 defines a product review space) a product-display tray disposed within the product-demonstration space for displaying products; (shown figure 1, paragraph 0024 product placement plate 2 supports product and is an elevated tray in demonstration space) an image-capture device for capturing video of displayed products. (shown figure 1, paragraph 0023 camera 10 coupled to housing to image products on tray)
  Wang fails to disclose the product-display tray is translucent, and- 39 -P40715US1 /3607.3340000 light-emissive panels disposed at the sides of and beneath the product-display tray, wherein light produced by the light-emissive panels passes through, is diffused by, and illuminates the product-display tray.
Sanford teaches the display tray may be clear, that is translucent. (paragraph 0080) It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application for the display tray to be translucent because translucent trays are well-known, further, this may be considered an aesthetic design, which fails to provide nonobviousness. See MPEP2144.04I.
Streibig teaches to use light emissive panels for illumination of a product demonstration space, (column 5, lines 25-35) thereby when applied to Wang teaching light- emissive panels disposed at the sides of the product-display tray, wherein light produced by the light-emissive panels passes through, is diffused by, and illuminates the product-display tray, because Wang discloses side illumination for the emissive panels, (figure 1, illumination system 11)  and since the tray is clear per Sanford, light produced by the light-emissive panels passes through, is diffused by, and illuminates the product-display tray. Streibig further teaches the light emissive panels may be located at different positions, such as bottom and floor. (column 5, lines 45-50)
Thereby teaching light- emissive panels disposed beneath the product-display tray of Wang. Further courts have found duplication or rearrangement of parts, here the light panels, fail to provide nonobviousness. See MPEP 2144.04 VI. B., C.
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to use light panels for the illumination system of Wang as taught by Streibig because it is well known to use light panels for interior illumination. 
Regarding claim 13, Wang discloses light for product illumination; (figure 1, illumination array 11) and Sanford teaches the product tray may be translucent and colored, (paragraphs 0033/0037) thus teaching wherein the light that passes through, is diffused by, and illuminates the product- display tray because the light will pass though/be diffused by translucent tray. Same rationale for combining as per 12.
With regard to the further features of wherein the product-display tray is white, and ... provides a uniform white appearance for capture by the image-capture device without shadows from a displayed device being captured by the image-capture device. The color choice of white is emblematic of AESTHETIC DESIGN CHANGES, which courts have found to fail to provide nonobviousness. See 2144.04 I. AESTHETIC DESIGN CHANGES; and the further features are a desired result which is non-limiting.
Regarding claim 17, Wang discloses wherein the housing comprises a top panel disposed above the product-display tray. (shown figure 1, housing 6 has top panel completing housing defining interior) Wang fails to identically disclose wherein an interior surface of the top panel is matte black. However, color choice is emblematic of AESTHETIC DESIGN CHANGES, which courts have found to fail to provide nonobviousness. See 2144.04 I. AESTHETIC DESIGN CHANGES

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sanford, in yet further view of Streibig, in still further view of Oobayashi (US 2019/0268999).

	Regarding claim 14, Wang, Sanford and Streibig fail to disclose the recited; however, in the same context of controlling a work/demonstration space, (paragraphs 0028/0029) Oobayashi teaches wherein the intensity and color of light produced by the light-emissive panels are configured to automatically adjust to compensate for ambient light. (paragraph 0119 and paragraph 0078 luminaire group is adjusted to a good user concentration level in workspace, taking into account ceiling/indirect light sources which are considered ambient light-see paragraph 0002)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Oobayashi to the illumination system of Wang because Oobayashi teaches to adjust lighting system output for scene control in a confined workspace for improved concentration of an intellectual task. (paragraphs 0153/0154)
Regarding claim 15, Wang, Sanford and Streibig fail to disclose the recited; however, in the same context of controlling a work/demonstration space, (paragraphs 0028/0029) Oobayashi teaches wherein a control unit receives electronic data from a light sensor of the image-capture device, (paragraph 0119 in conjunction with paragraph 0062/0063 controller receives color temperature/luminance from sensors for the same, sensors are of device including image sensor) and wherein the control unit automatically adjusts the intensity and color of light produced by the light-emissive panels based on the electronic data received from the light sensor. (paragraph 0119 and paragraph 0078 luminaire group is adjusted to a good user concentration level in workspace)
Same rationale for combining and motivation apply as for claim 14 above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sanford, in yet further view of Park (US 2017/0000292).

Regarding claim 18, Wang discloses a remote-demonstration system, (paragraph 0002 in conjunction with paragraph 0006, internet demonstration device) comprising: a housing defining a product-demonstration space; (shown figure 1, paragraph 0006 housing 6 defines a product review space) a product-display tray disposed within the product-demonstration space; (shown figure 1, paragraph 0024 product placement plate 2 supports product and is an elevated tray in demonstration space) a consumer device disposed on the product-display tray; (Abstract, tray supports product for imaging) a light system configured to illuminate the product-display tray and the consumer device; (shown figure 1, paragraph 0023 lights 11 provide a lighting system for illuminating product demonstration space) and an image-capture device comprising an image-capture lens configured to capture video of a user's manipulation of the consumer device. (shown figure 1, disclosed by necessity paragraph 0023; camera 10 is shown with a lens capturing interior demonstration space, paragraph 0023 by disclosing a camera monitoring the demonstration space necessarily requires a lens directed in the demonstration space to capture relevant images)
Wang fails to identically disclose the consumer device is an electronic device, and perhaps could be argued to fall short of identically disclosing wherein the video captured by the image-capture device is sent in real time to a remote customer device over a network, and wherein the consumer electronic device is disposed in a pre-defined position on the product-display tray, and wherein framing of the video captured by the image-capture device is adjusted to pre-defined extents based on the device type of the consumer electronic device.
With regard to the consumer device is an electronic device and wherein the consumer electronic device is disposed in a pre-defined position on the product-display tray, Wang discloses an internet product demonstration device for displaying a consumer device, electronics devices are well known consumer devices in commercial such that this may be considered inherent or well-known and compassed within the meaning of consumer device; (Abstract) however, Sanford makes clear the demonstrated device may be electronic (Abstract); with regard to wherein the consumer electronic device is disposed in a pre-defined position on the product-display tray, this may be considered to be just placing the device as wanted on the tray, and Wang discloses the same by disclosing the tray for the device; however, Sanford teaches device slots for  securing the electronic device to the tray (figure 1), thus teaching the recited. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Sanford to the demonstration/display tray of Wang, because it is well-known for consumer devices to be electronic devices, and that also mechanical means may be used to secure a device to a tray in specified position for view. Further, Sanford emphasizes its teachings facilitate demonstration of devices offered for sale, per the purpose of Wang. (paragraph 0008)
With regard to wherein the video captured by the image-capture device is sent in real time to a remote customer device over a network, and wherein framing of the video captured by the image-capture device is adjusted to pre-defined extents based on the device type of the consumer electronic device.
Wang teaches the display system is for internet demonstration, (Abstract) thereby making obvious wherein the video captured by the image-capture device is sent in real time to a remote customer device over a network because such features are necessary/inherent; Park makes explicit that in a remote observation box with monitoring camera, images are sent in real time over a network to monitor the observation area, (paragraph 0119) thus teaching the recited. 
Wang further teaches an electronic slide for the camera to allow for comprehensive and full view of the product (paragraph 0003, figure 1), just as shown in Applicant’s figure 19 of the instant application, thereby disclosing wherein framing of the video captured by the image-capture device is adjusted to pre-defined extents based on the device type of the consumer electronic device because this may be reasonably interpreted as using the slide and rounding-movement of the camera to capture a full image area of the demonstration of device; Park makes explicit that the camera may be positioned for maximal view of area, (paragraph 0112) and further teaches a controller to control the camera image area accordingly. (paragraphs 0153-0155) The feature based on the device type of the consumer electronic device is taken as adjustment as needed for properly demonstrating the device, which is part of camera adjustment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Park to the camera view adjustment of Wang, because it is well-known to adjust camera position/view for view area. Further, Park emphasizes its teachings facilitate view of an ongoing process in an area, per the purpose of Wang. (Abstract)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sanford, in yet further view of Park, in still further view of Streibig.

Regarding claim 19, Wang, Sanford and Park fail to disclose the recited; however, Streibig teaches wherein the image-capture device comprises a second image-capture lens directed away from the product-demonstration space for capturing video of the user of the remote-demonstration system. (See for example figure 8, camera 118 facing and imaging user, column 7, lines 45-55, column 8, lines 20-35)
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a second camera in the camera system of Wand as taught by Streibig because Streibig teaches to identify a primary user (column 8, lines 25-35) to allow the primary user to control the demonstration space device. (column 7, lines 35-45)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sanford, in yet further view of Park, in still further view of Streibig, and further view of Sundstrom (US 2011/0229116).

Regarding claim 20, Wang, Sanford, Park and Streibig fail to disclose the recited; however, Sundstrom teaches wherein a background blurring effect is automatically applied to video captured through the second image-capture lens. (Abstract, blurring applied to background automatically)
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to blur background per Sunstrom because Sundstrom teaches it is well known to deliberately blur the background. This is usually done for aesthetic effect--to make the people stand out better and to help hide distracting or undesirable backgrounds. (paragraph 0002)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sanford, in yet further view of Park, in still further view of Streibig, and further view of Abuan (US 2011/0249078).

Regarding claim 21, Wang, Sanford, Park and Streibig fail to disclose the recited; however, Abuan teaches wherein the image-capture device is configured to send video to the remote customer device from only one of the first image-capture lens and the second image-capture lens at a time. (paragraph 0004, the mobile device can only transmit one camera's captured video images at any given time during a video conference)
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to toggle between camera outputs because such is well known.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sanford, in yet further view of Park, in still further view of Pajic.

Regarding claim 22, Wang, Sanford and Park fail to disclose the recited; however, Pajic teaches comprising a second consumer electronic device disposed on the product-display tray. (paragraphs 0065/0068) And applied to the pedestal tray of Wang teaches wherein the video captured by the image-capture device shows both the first consumer electronic device and the second consumer electronic device simultaneously, because camera 10 of Wang captures the tray generally and thus the first and second devices on it.
The recited second consumer electronic device is axiomatic of duplication of parts, which courts have found to fail to provide nonobviousness. See MPEP 2144.04
VI. B. Duplication of Parts That is to say, simple duplication of devices is obvious.
	Regarding claim 23, Wang and Park fail to disclose the recited; however the combination of Sanford and Pajic teaches wherein a manipulation of the first consumer electronic device by the user of the remote-demonstration system causes a visible response from the second displayed product without direct manipulation of the second consumer electronic device by the user of the remote-demonstration unit. Sanford teaches the electronic devices may be cell phones, portable electronic devices with display, such as smart watch phones, (paragraph 0064, figure 1) and provides connectivity for operation therewith via the demonstration tray (paragraph 0058, 0053), and further provides an electronic display as a second device for demonstration device interaction. (paragraphs 0059/0060) When Pajic explicitly teaching the two devices in recesses in the tray, (paragraphs 0065/0068) and device connectivity in tray, (paragraph 0071), thus applied to Sanford rendering obvious interactions between the two devices visually over the Bluetooth connectivity of the tray, namely wherein a manipulation of the first consumer electronic device by the user of the remote-demonstration system causes a visible response from the second displayed product without direct manipulation of the second consumer electronic device by the user of the remote-demonstration unit.
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application that electronic devices such as smart watches/tablets/cellphones may interact with visual output because such is well known and the very purpose of the same.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sanford, in yet further view of Park, in still further view of Abuan.

Regarding claim 24, Wang, Sanford and Park fail to disclose the recited; however, Abuan teaches wherein the image-capture device is a smartphone, (Abstract, image capture device for conference may be part of smartphone) and wherein adjustments to the framing of the video captured by the image- capture device are triggered by an application on the smartphone. (shown in the differential between figures 1 and 2, different framing of video on screen effected by smartphone application program)
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application that a smartphone with conference applications may be used for communication of conference data because such is well known.
Regarding claim 25, Wang, Sanford and Park fail to disclose the recited; however, Abuan teaches wherein the adjustment to the framing of the video captured by the image-capture device does not involve repositioning of the image-capture lens. (shown in the differential between figures 1 and 2, different framing of video on screen effected by smartphone application program)
Same rationale for combining and motivation apply as for claim 24 above.
Regarding claim 26, Wang, Sanford and Park fail to disclose the recited; however, Abuan teaches further comprising a microphone, (paragraph 0193 conference system has microphone for audio) wherein audio captured by the microphone is sent in real time to the remote customer device over the network simultaneously with the video. (paragraphs 0192/0193 corresponding conference audio transmitted with video)
Same rationale for combining and motivation apply as for claim 24 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vieville (US 2020/0126150) is directed to an imaged product demonstration area. 
Gerard (US 2017/0316664) implicates imaging a closed region for observation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485                                                                                                                                                                                             
/JAYANTI K PATEL/ Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                             January 25, 2022